DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 and 08/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  in claim 1, line 3, “instruction” should read “instructions”; in claim 11, lines 1-2, “wherein program further has instructions” should read “wherein the program further has instructions.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich et al. (US 2018/0013508 A1), hereinafter referred to as Rabinovich, in view of Xia et al. (US 2016/0149658 A1) cited by the applicant, hereinafter referred to as Xia.

	Regarding claim 1, Rabinovich teaches an apparatus (Rabinovich - Paragraph [0076], note PTP clock agent) comprising:
	at least one processor (Rabinovich - Paragraph [0076], note PTP clock agent comprises a hardware-implemented control path and data path); and
	a memory coupled to the at least one processor and storing programming instructions (Rabinovich - Paragraph [0039], note computer program stored in a computer readable storage medium; Paragraph [0088], note PTP clock agent can be implemented in any appropriate combination of software, firmware, and hardware) that, when executed by the processor, cause a first terminal (first 1588 terminal) implementing version 2 of an institute of electrical and electronics engineers (IEEE) standard for a precision clock synchronization protocol for networked measurement and control systems (IEEE 1588 version 2 protocol) to:
	obtain a first 1588 time by synchronizing with an upper-level 1588 device of the first 1588 terminal (Rabinovich - Fig. 1b; Fig. 2; Paragraph [0046], note message exchange between the master clock and one of slave end-nodes when operating PTP protocol as known in the prior art; Paragraph [0049], note the slave clock further uses the collected timestamps and generates clock-recovery data (for time synchronization); Paragraph [0058], note slave clock agents are configured to use control path to forward to PTP clock controller timestamp-related data (i.e., exchange PTP synchronizing messages as shown in Fig. 1, see Paragraph [0057]), the PTP clock controller is configured to generate clock-recovery control data in accordance with the received timestamp-related data); and
	compensate for the first 1588 time based on a time offset value (Rabinovich - Paragraph [0048], note offset indicative of time difference between the slave clock and the master clock (for time synchronization, see Paragraph [0005])).
	Rabinovich does not teach causing the first terminal to: determine a 1588 time offset value; and compensate for the first 1588 time based on the 1588 time offset value.
	In an analogous art, Xia teaches causing the first terminal to:
	determine a 1588 time offset value (Xia - Paragraph [0048], note the node to be detected acquires reference time from one or more reference nodes and acquires synchronization time (calculated using timestamp information between the node and a grandmaster (GM) node, see Paragraph [0054]) from a synchronization path; Paragraph [0058], note calculating the difference between the reference time and the synchronization time).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xia into Rabinovich in order to synchronize the slave clocks of Rabinovich using the offset calculated in Xia, improving network reliability and allowing faults to be identified (Xia - Paragraphs [0003]-[0004]).

	Regarding claim 2, Rabinovich does not teach wherein the instructions, when executed by the processor, further cause the first 1588 terminal to: receive a first global positioning system (GPS) time from a GPS clock source, wherein the 1588 time offset value is a difference between the first 1588 time and the first GPS time.
	In an analogous art, Xia teaches wherein the instructions, when executed by the processor, further cause the first 1588 terminal to:
	receive a first global positioning system (GPS) time from a GPS clock source, wherein the 1588 time offset value is a difference between the first 1588 time and the first GPS time (Xia - Paragraph [0020], note the node acquires external reference time via the GPS function, a difference between the external reference time and the synchronization time).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xia into Rabinovich for the same reason as claim 1 above.

	Regarding claim 3,  the combination of Rabinovich and Xia, specifically Rabinovich teaches wherein the instructions, when executed by the processor, further cause the first 1588 terminal to:
	send the 1588 time offset value to a second 1588 terminal, wherein the 1588 time offset value indicates to compensate for a second 1588 time, and wherein the second 1588 time is a 1588 synchronization time obtained by the second 1588 terminal by synchronizing with the upper-level 1588 device of the first 1588 terminal (Rabinovich - Paragraph [0078], note clock-recovery control data includes fractional frequency offset (FFO), time error (TE), etc. (i.e., time offset value(s)); Paragraph [0086], note a given PTP clock agent receives clock-recovery control data generated by the PTP clock controller, and steers internal frequency and phase).

	Regarding claim 4, the combination of Rabinovich and Xia, specifically Rabinovich teaches wherein the instructions, when executed by the processor, further cause the first 1588 terminal to:
	receive, by the first 1588 terminal, first indication information from a 1588 terminal management device, wherein the first indication information indicates to the first 1588 terminal to send the 1588 time offset value to the second 1588 terminal (Rabinovich - Paragraph [0058], note the PTP clock controller can further use the control path for exchanging PTP announce and signaling messages, clock-recovery control data, as well as for exchanging proprietary commands with a clock agent).

	Regarding claim 5, the combination of Rabinovich and Xia teaches wherein the instructions that, when executed by the processor, cause the first 1588 terminal to determine the 1588 time offset value include instructions that, when executed by the processor, cause the first 1588 terminal to:
	receive the 1588 time offset value from a third 1588 terminal, wherein the 1588 time offset value is a difference between a third 1588 time and a second global positioning system (GPS) time (Xia - Paragraph [0020], note the node acquires external reference time via the GPS function, a difference between the external reference time and the synchronization time), wherein the third 1588 time is a 1588 time obtained by the third 1588 terminal by synchronizing with the upper-level 1588 device of the first 1588 terminal (Rabinovich - Fig. 2; Paragraph [0058], note slave clock agents are configured to use a control path to forward to PTP clock controller timestamp-related data (i.e., exchange PTP synchronizing messages as shown in Fig. 1, see Paragraph [0057]), the PTP clock controller is configured to generate clock-recovery control data in accordance with the received timestamp-related data), and wherein the second GPS time is a GPS time received by the third 1588 terminal from a GPS clock source (Xia - Paragraph [0020], note the node acquires external reference time via the GPS function).

	Regarding claim 6, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the first access layer device, which is taught by Rabinovich (Rabinovich - Fig. 3a; Paragraph [0059], note PTP clock controller comprises processor and memory module; Paragraph [0060], note the processor can be configured to execute several functional components in accordance with computer-readable instructions implemented in the memory).

	Regarding claim 7, the combination of Rabinovich and Xia, specifically Rabinovich teaches wherein the instructions that cause the first access layer device to compensate for the first 1588 time include instructions that cause the first access layer device to perform at least one of:
	compensate for the first 1588 time on a port between the first access layer device and the upper-level 1588 device of the first access layer device based on the 1588 time offset value (Rabinovich - Paragraph [0042], note clock nodes have multiple network connections (i.e., ports); Paragraph [0086], note a given PTP clock agent (corresponding to nodes, see Paragraph [0053]) receives clock-recovery control data generated by the PTP clock controller, and steers internal frequency and phase); or
	compensate for the first 1588 time on a port between the first access layer device and a second 1588 terminal based on the 1588 time offset value (Rabinovich - Paragraph [0042], note clock nodes have multiple network connections (i.e., ports); Paragraph [0086], note a given PTP clock agent (corresponding to nodes, see Paragraph [0053]) receives clock-recovery control data generated by the PTP clock controller, and steers internal frequency and phase); or
	compensate for a system time of the first access layer device in response to the system time being updated to the first 1588 time after the first access layer device obtains the first 1588 time.

	Regarding claim 8¸ the combination of Rabinovich and Xia, specifically Rabinovich teaches wherein the program further has instructions that cause the first access layer device to:
	send the 1588 time offset value to a bearer network management device (Rabinovich - Paragraph [0068], note the PTP controller (which may be located at a management network node, see Paragraph [0053]) receives timestamp data).

	Regarding claim 9, the combination of Rabinovich and Xia, specifically Rabinovich teaches wherein the program further has instructions that cause the first access layer device to:
	receive indication information from the bearer network management device, wherein the indication information indicates to the first access layer device to compensate for the first 1588 time based on the 1588 time offset value (Rabinovich - Paragraph [0078], note clock-recovery control data includes fractional frequency offset (FFO), time error (TE), etc. (i.e., time offset value(s)); Paragraph [0086], note a given PTP clock agent receives clock-recovery control data generated by the PTP clock controller, and steers internal frequency and phase).

	Regarding claim 10, the combination of Rabinovich and Xia teaches wherein the instructions that cause the first access layer device to receive the 1588 time offset value include instructions that cause the first access layer device to:
	receive the 1588 time offset from a first 1588 terminal, wherein the 1588 time offset value is a difference between a second 1588 time and a first global positioning system (GPS) time (Xia - Paragraph [0020], note the node acquires external reference time via the GPS function, a difference between the external reference time and the synchronization time), wherein the second 1588 time is a 1588 time obtained by the first 1588 terminal by synchronizing with the first access layer device (Rabinovich - Fig. 2; Paragraph [0058], note slave clock agents are configured to use a control path to forward to PTP clock controller timestamp-related data (i.e., exchange PTP synchronizing messages as shown in Fig. 1, see Paragraph [0057]), the PTP clock controller is configured to generate clock-recovery control data in accordance with the received timestamp-related data), and wherein the first GPS time is a GPS time received by the first 1588 terminal from a GPS clock source (Xia - Paragraph [0020], note the node acquires external reference time via the GPS function).

	Regarding claim 11, the combination of Rabinovich and Xia teaches wherein the program further has instructions that cause the first access layer device to:
	send the 1588 time offset value to a second access layer device, wherein the 1588 time offset value indicates to compensate for a third 1588 time obtained by the second access layer device by synchronizing with an upper-level 1588 device of the second access layer device (Rabinovich - Fig. 2; Paragraph [0058], note slave clock agents are configured to use a control path to forward to PTP clock controller timestamp-related data (i.e., exchange PTP synchronizing messages as shown in Fig. 1, see Paragraph [0057]), the PTP clock controller is configured to generate clock-recovery control data in accordance with the received timestamp-related data; Paragraph [0078], note clock-recovery control data includes fractional frequency offset (FFO), time error (TE), etc. (i.e., time offset value(s)); Paragraph [0086], note a given PTP clock agent receives clock-recovery control data generated by the PTP clock controller, and steers internal frequency and phase), wherein both the first access layer device and the second access layer device are located on a first access ring (Rabinovich - Fig. 2, note PTP clock controller connected to clock agents and boundary clock(s) via control path; Xia - Fig. 6, note BC (boundary clock) nodes within the same ring), and wherein delays on transmit and receive links of the first access ring are symmetric (Rabinovich - Paragraph [0050], note delay variability (e.g., asymmetrical), which can be negated through a clock filter algorithm for NTP (network time protocol)).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as the combination of claims 10 and 11.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 6, except the claim is written in a method claim format.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Derbez et al. (US 2018/0348376 A1) discloses PTP time synchronization with GPS/GNSS time.
	Zampetti et al. (US 2015/0181385 A1) discloses PTP time synchronization of slave clocks to a master clock based on GNSS.
	Licardie et al. (US 2014/0192797 A1) discloses clock synchronization between PTP devices and a GPS primary reference clock.
	Rivaud et al. (US 2011/0200051 A1) discloses PTP clock synchronization within a ring topology and a GPS reference clock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461